DeviN, J.
Under the terms of the insurance contract sued on the
insurance on the life of Thomas J. Gregory ceased when his employment
*126by tbe Jobnston Manufacturing Company, tbe employer named in tbe group policy, terminated. However, it was provided in tbe certificate of insurance tbat if at tbe time of tbe termination of bis employment, while insured, be was “wholly disabled and prevented by bodily injury or disease from engaging in any occupation or employment for wage or profit,” tbe insurance would remain in force.
Tbe question presented by tbe appeal is whether tbe evidence offered by tbe plaintiff is sufficient to bring her case within tbe proviso contained in tbe certificate of insurance. It is admitted tbat tbe insured left tbe employment of tbe Jobnston Company while tbe insurance was still in force, 12 June, 1941. "Was be at tbat time “wholly disabled” and prevented by disease “from engaging in any occupation or employment for wage or profit?” From an examination of tbe testimony appearing in tbe record we are constrained to concur in tbe ruling below tbat tbe evidence was insufficient to support tbe plaintiff’s case as to this essential element. While there is evidence tending to show tbat tbe insured was afflicted with a disease which finally proved fatal, and tbat at tbe time be left tbe employment of tbe Jobnston Company be was unable to work by reason of disease, it does appear affirmatively from tbe plaintiff’s evidence tbat as a matter of fact be did work five or six weeks with reasonable continuity at two other mills, after be left tbe employment of Jobnston Manufacturing Company, performing tbe substantial duties of tbe same occupation. Thigpen v. Ins. Co., 204 N. C., 551, 168 S. E., 845. Thus, tbe plaintiff has failed to show tbat be was prevented by disease from engaging in employment for wage or profit. His regular employment in two other cotton mills as a doffer for five or six weeks may not be regarded merely as an occasional or casual employment. It indicated something more than tbe intermittent and futile attempts to work on tbe part of a sick man who is “wholly disabled.” Medlim, v. Ins. Co., 220 N. C., 334, 17 S. E. (2d), 463; Jenkins v. Ins. Co., 222 N. C., 83; Ford v. Ins. Co., 222 N. C., 154. There was no evidence tbat be bad to work at a reduced wage, or at a different occupation, or for shorter hours, or was ever discharged for inability to perform tbe duties of bis job. Bulluck v. Ins. Co., 200 N. C., 642, 158 S. E., 185; Edwards v. Junior Order, 220 N. C., 41, 16 S. E. (2d), 466; Blankenship v. Assurance Society, 210 N. C., 471, 187 S. E., 590; 98 A. L. R., 478.
While tbe defendant offered evidence supported by pay roll records tending to show tbat after bis employment by tbe Jobnston Company terminated tbe insured worked approximately forty hours per week for eight weeks, defendant’s evidence could not be considered on tbe motion for nonsuit, except in so far as it tended to clarify or explain tbe evidence of tbe plaintiff. S. v. Fulcher, 184 N. C., 663, 113 S. E., 769. Tbe *127rule for tbe consideration of defendant’s evidence on a motion for nonsuit was stated by Stacy, C. J., in Harrison v. B. B., 194 N. C., 656, 140 S. E., 598, as follows: “In considering tbe last motion (for nonsuit), tbe defendant’s evidence, unless favorable to tbe plaintiff, is not to be taken into consideration, except wben not in conflict witb plaintiff’s evidence, it may be used to explain or make clear tbat wbicb bas been offered by tbe plaintiff.” Tbis statement of tbe rule was quoted witb approval in Crawford v. Crawford, 214 N. C., 614, 200 S. E., 421; Funeral Home v. Ins. Co., 216 N. C., 562, 5 S. E. (2d), 820; Jeffries v. Powell, 221 N. C., 415, 20 S. E. (2d), 561; Tarrant v. Bottling Co., 221 N. C., 390, 20 S. E. (2d), 565. See also Godwin v. B. B., 220 N. C., 281, 17 S. E. (2d), 137. In Sellars v. Bank, 214 N. C., 300, 199 S. E., 266, it was said tbat tbe defendant’s evidence wbicb did not tend to contradict or impeach tbe evidence of the plaintiff, but “only served to amplify and explain tbe same,” could be considered on tbe motion to nonsuit. Tbe use of tbe word amplify in tbis case may not be understood as indicating a tendency to expand tbe rule laid down in tbe Harrison case, supra, or to open tbe door to tbe consideration, on tbis motion, of defendant’s evidence except only such as serves to explain or make clear tbat offered by tbe plaintiff.
However, without considering tbe defendant’s evidence, we think plaintiff’s evidence sufficiently tends to show tbat tbe deceased was regularly engaged in tbe same occupation, witb reasonable continuity, for a considerable period of time, after be left tbe service in wbicb be was insured. Thus, after tbe termination of bis employment by tbe Johnston Company be was unprotected by tbe saving clause in tbe certificate of insurance, and tbe casualty of bis death under these circumstances was not within tbe coverage of tbe insurance. Unfortunately for tbe beneficiary, tbis prevented recovery on tbe insurance certificate, but we must bold tbe parties bound by tbe express terms of tbe contract into wbicb they have entered.
Tbe judgment of tbe Superior Court is
Affirmed.